Citation Nr: 1113683	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-24 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for cholangiocarcinoma, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2010, the Board remanded the issues on appeal for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, hypertension is aggravated by service-connected diabetes mellitus.  

2.  The Veteran's service in Vietnam likely involved exposure to raw fish and parasites.  

3.  In 2008, the Veteran was diagnosed with cholangiocarcinoma.  

4.  Affording the Veteran the benefit of the doubt, the Veteran's exposure to parasites in Vietnam was the cause of cholangiocarcinoma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, as secondary to service-connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2010).

2.  The criteria for service connection for cholangiocarcinoma have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, in a May 2004 letter, pertaining to the claim for hypertension, and in a February 2008 letter, pertaining to the claim for cholangiocarcinoma, VA satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  The letter was issued prior to the initial adjudication of the claims.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Here, in the February 2008 letter, the Veteran was advised of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  All available relevant private treatment records and VA outpatient treatment records are of record.  As to records of treatment with Dr. J. P., VA has requested these records on multiple occasions but no records have been supplied.  The Veteran was advised of this fact most recently in the February 2011 supplemental statement of the case.  He has not identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent VA examinations in December 2004, June 2005, March 2008 and August 2010.  The examination reports reflect consideration of the Veteran's current complaints, and include appropriate examination findings, diagnoses, and opinions consistent with the evidence of record.  The Board therefore concludes that the examinations are adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2010).   

In this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic disease when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

A.  Hypertension 

The Veteran asserts that hypertension is aggravated by service-connected diabetes mellitus.  (See Statement in Support of Claim filed in April 2004 and Transcript at 14.)   

In addition to the laws and regulations cited above, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the evidence does not show that hypertension had its onset during service.  Rather, the records are silent for any evidence of elevated blood pressure readings.  At his separation examination in October 1968, his blood pressure was 124/80.  There is no competent or credible lay or medical evidence suggesting that hypertension was incurred during service.  

In addition, the weight of the probative evidence is against a finding that diabetes mellitus caused hypertension.  Rather, the Veteran was diagnosed with hypertension in 2000 or earlier, but was not diagnosed with diabetes mellitus until 2003.  In this respect, his private physician Dr. J. R. P. noted the onset of hypertension in 2000.  A VA examiner in August 2005 stated that hypertension began in 1983.  Regardless of the date of initial onset of hypertension, the competent evidence shows that the diagnosis preceded the diagnosis of diabetes mellitus.  In addition, a VA examiner in August 2005 opined that diabetes mellitus did not cause hypertension.  

Turning to the question of aggravation, there is scant evidence as to the severity of hypertension prior to 2003, when diabetes mellitus was first diagnosed.  In addition, the question of the relationship between diabetes mellitus and hypertension is essentially one requiring competent medical evidence.  Here, fortunately, both VA and private physicians have examined the Veteran's record and rendered opinions as to the relationship.  For instance, in a December 2005 letter, Dr. J.R.P. stated that hypertension occurred simultaneously with diabetes mellitus and that diabetes mellitus was a vascular problem and is part of the Veteran's hypertension problem.  In August 2010, a VA examiner opined that it was "at least as likely as not" that the hypertension was aggravated by diabetes mellitus.  The examiner noted that although hypertension preceded the diagnosis of diabetes mellitus, it was not until that diagnosis when his blood pressure appeared to have markedly increased.  Later, however, in an October 2010 supplemental opinion, the VA examiner stated that he could not resolve the issue without resort to mere speculation.  Interestingly, the VA examiner essentially reversed his position in a second supplemental opinion issued in November 2010.  Therein, the VA examination opined that although it was difficult to characterize the degree of aggravation it was at least as likely as not that hypertension was aggravated by diabetes mellitus.  The examiner noted that the degree of aggravation, in effect, was due to the fact that the Veteran was constantly worrying about his diabetes mellitus and his cholangiocarcinoma and such resulted in an increase in severity in the hypertension.  

Given the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for hypertension, on the basis of aggravation by a service-connected disability, have been met.  The Board finds that there is competent evidence of a relationship between service-connected diabetes mellitus and hypertension and that the diabetes mellitus results in an increase in severity of the hypertension.  The question of the disability rating to be assigned for hypertension is not a matter to be addressed by the Board in the first instance and will be addressed by the RO in implementing the Board's decision herein.  

B.  Cholangiocarcinoma

The Veteran alleges that cholangiocarcinoma is due to exposure to herbicide agents in Vietnam, the result of exposure to biliary parasites endemic to Southeast Asia, or is otherwise due to or aggravated by diabetes mellitus.  

In addition to the laws and regulations cited above, for purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  

Significantly, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, light chain-associated (AL) amyloidosis, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007).

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Here, the Veteran's service records document service in the Army in Vietnam, with service as a military policeman.  Thus, he is presumed to have been exposed to herbicides, including Agent Orange, during that tour of duty.  Notably, however, not only is hepatobiliary (liver-related) cancer not among the diseases the Secretary has determined are associated with exposure to herbicides, see 38 C.F.R. § 3.309(e), he has specifically excluded it.  Hence, the presumptive provisions of law are not for application.  As noted, however, the Veteran may still pursue service connection on a direct basis or on a theory of secondary service connection.  

Here, the record reflects that cholangiocarcinoma was not shown during service but was first diagnosed in October 2006.  At such time, he underwent a pancreaticduodenectomy (Whipple procedure).  

A letter from his VA physician in January 2007 indicates that the Veteran had health issues including residuals of a cholangiocarcinoma, diabetes, and coronary artery disease.  The physician stated that "more likely than not [the Veteran's] present condition is a residual of diabetes."  In its January 2010, the Board noted that this opinion was unclear as it did not adequately set forth with specificity or with adequate rationale as to what condition was the residual of diabetes.  

Upon filing his claim in October 2008, he submitted an internet article which lists the two known causes of cholangiocarcinoma as being (1) hepatitis C or (2) parasite, in particular the Southeast Asia river fluke found in raw fish and in the water supply in Southeast Asia.  The article further states that the parasites lodge in the bile duct of the liver and damage cells, and over time through a biological process, cause cancer of the bile ducts of the liver.  

In an April 2010 letter, the Veteran's treating physician, Dr. M. R. stated that the Veteran was involved in the Vietnam War and drank water and ate raw fish while there and had now developed pancreatic cancer.  The physician opined that "it is possible that this cancer could be due to drinking contaminated water with parasites which can cause cancer in GI tract."  

Later, in August 2010, a VA examiner reviewed the Veteran's record and opined that the cancer was not likely due to diabetes.  The examiner noted that the risk factors for this type of carcinoma were inflammatory bile disease, abnormal bile ducts, or infection in Asia or Africa.  Given the Veteran's service as a military policeman in Vietnam, he opined that the cancer was at least as likely as not due to exposure to parasites in the waters of Vietnam.  

Thereafter, in an October 2010 supplemental opinion, he opined that he could not resolve the issue without resorting to speculation.  However, in another supplemental opinion prepared in November 2010, the examiner noted that it was "interesting that, when he was in Vietnam, the water had parasite worms and, especially the liver flukes were the ones that caused this type of carcinoma."  

Upon consideration of the foregoing, and after affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for residuals of cholangiocarcinoma have been met.  Here, the record reflects that the Veteran served for nearly a year in Vietnam.  Although, the service records do not document exposure to parasites or residual health concerns, again, affording the Veteran the benefit of the doubt, and after considering the circumstances of his service as a military policeman, the Board accepts that he was likely exposed to parasites.  VA examiners have linked the exposure to the development of cholangiocarcinoma.  Although, one VA examiner indicated that he could not resolve the issue without resorting to speculation, the same examiner provides opinion evidence supporting the claim, and there still remain other probative opinions of record in support of the claim.  Finally, no physician has provided a contrary opinion.  The supplied internet article, also serves to support the claim as it highlights the most likely causes of cholangiocarcinoma as being due to parasite exposure or to hepatitis C.  Since the Veteran does not have hepatitis C, this article helps to buttress the opinions provided by the medical professionals.  Given the foregoing, the elements for the grant of service connection have been demonstrated.  Accordingly, the claim is granted.  

ORDER

Service connection for hypertension as secondary to service-connected diabetes mellitus is granted.  

Service connection for cholangiocarcinoma is granted.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


